Name: Commission Regulation (EEC) No 800/91 of 27 March 1991 on the issuing of a standing invitation to tender for the resale on the Greek domestic market of 150 000 tonnes of barley held by the Greek intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 82/28 Official Journal of the European Communities 28 . 3 . 91 COMMISSION REGULATION (EEC) No 800/91 of 27 March 1991 on the issuing of a standing invitation to tender for the resale on the Greek domestic market of 150 000 tonnes of barley held by the Greek intervention agency barley transferred to Greece in accordance with Regula ­ tion (EEC) No 3918/90. Article 2 1 . The sale provided for in Article 1 shall take place in accordance with the terms of Regulation (EEC) No 1836/82. 2 . Notwithstanding :  Article 13 ( 1 ) of that Regulation, tenders shall cover the actual quality of the lot to which the tender relates,  Article 5 ( 1 ) of that Regulation, the minimum price to be paid shall be equal to the intervention price for barley applying on the closing date for the submission of tenders,  Articles 2 and 12 of that Regulation (EEC) No 1836/82, the minimum period shall be three working days before the first closing date for the submission of tenders. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (') as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by intervention agencies are to be sold by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (5), as last amended by Regulation (EEC) No 2619/90 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Council Regulation (EEC) No 3918/90 Q provides for the transfer to Greece of 1 50 000 tonnes of barley held by the German intervention agency ; whereas the conditions for the sale of the cereals in question should be laid down ; Whereas these cereals must be disposed of in animal feed in Greece ; whereas, in order to ensure compliance with the use and destination thus laid down, the successful tenderer must be required to lodge a security and the conditions for its release must be laid down ; whereas, in addition, the provisions of Commission Regulation (EEC) No 569/88 of 16 February 1988 laying down common detailed rules for verifying the use and/or destination of products from intervention ("), as last amended by Regula ­ tion (EEC) No 673/91 (9), should apply as regards verifica ­ tion of the use and/or destination ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Greek intervention agency shall sell by invitation to tender on the Greek domestic market 1 50 000 tonnes of Article 3 1 . Tenderers shall undertake to process in animal feed in Greece, by 30 June 1991 at the latest, any products that they are awarded, unless they are prevented from so doing by force majeure. 2 . The successful tenderer shall lodge a security of ECU 20 per tonne with the Greek intervention agency against discharge of compliance with the conditions laid down in paragraph 1 . Such security shall be lodged within two working days at the latest of that on which the notice of award is received. Article 4 J 1 . The obligations referred to in Article 3 ( 1 ) shall be considered primary requirements within the meaning of Article 20 of Commission Regulation (EEC) No 2220/ 85 (10). They shall not be considered to have been discharged until the successful tenderer provides proof :  of disposal of the products in animal feed in Greece,  that the product has become unfit for any use. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 353, 17 . 12. 1990 , p. 23 . O OJ No L 139, 24. 5. 1986, p. 36. (4) OJ No L 201 , 31 . 7. 1990 , p. 5 . N OI No L 202. 9 . 7. 1982. D. 23 . (6) OJ No L 249, 12. 9 . 1990, p. 8 . 0 OJ No L 375, 21 . 12. 1990, p. 5. O OJ No L 55, 1 . 3 . 1988 , p. 1 . (9 OJ No L 75, 21 . 3 . 1991 , p. 24. H OJ No L 205, 3. 8 . 1985, p. 5. 28 . 3 . 91 Official Journal of the European Communities No L 82/29 3 . Tenders must be lodged with the Greek intervention agency : YDAGEP, Ministry of Agriculture, Domestic Market Directorate, 241 Acharnon Street, GR-10446 Athens. (Telex : 221735 YDAG GR). Article 6 The Greek intervention agency shall notify the Commis ­ sion at the latest by Tuesday of the week following the closing date for the submission of tenders of the quanti ­ ties and average prices of the various lots sold. Article 7 This Regulation shall enter into force on the third day of its publication in the Official Journal of the European Communities. Proof as referred to in the first indent may consist in particular in proof of incorporation of animal feed. Securities for quantities in respect of which proof is not provided within 12 months of the date of receipt of the statement of award of contracts referred to in Article 1 5 of Regulation (EEC) No 1836/82 shall be forfeit. 2. Regulation (EEC) No 569/88 shall apply in the field covered by this Regulation . Article 5 1 . The closing date for the submission of tenders in response to the first partial invitation to tender shall be no later than 5 April 1991 . 2. The closing date for the submission of tenders for the last partial invitation to tender shall be 31 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission